Court of Appeals for the
                              First District of Texas at Houston


                                    Notice to Trial-Court Clerk
                                Regarding Affidavit of Indigence
                                      Filed in Court of Appeals


Appellate case name:        Theola Robinson v. The Walt Disney Company; ABC Television
                            Network, Inc.; CC Texas Holding Co., Inc.; and KTRK Television,
                            Inc.


Appellate case number:      01-14-00880-CV

Trial court:                234th District Court of Harris County

Trial court case number:           2011 -54895



        On December 4, 2014, appellant, Theola Robinson filed in this Court an Affidavit of
Inability to Pay Costs. Appellant mistakenly filed the affidavit inthis Court instead of in the trial
court. See Tex. R. App. P. 20.1(c)(1).

        The affidavit is being sent to the trial-court clerk as an attachment to this notice. The
trial-court clerk is instructed to note the date the affidavit is received in the trial court, butfile the
affidavit effective as of the date the affidavit was filed in this Court, December 04, 2014. See
Tex. R. App. P. 25.1(a). A copy of the affidavit is also on file with this Court.

        The trial-court clerk must promptly send a copy of the affidavit to the appropriate court
reporter. See Tex. R. App. P. 20.1(d)(1). Any contest to the affidavit, including a claim that the
affidavit was not timely filed, is due to be filed in the trial court ten days after the affidavit is
received by the trial-court clerk. See Tex. R. App. P. 20.1(e) (time for contest); see also Higgins
v. Randall County Sheriffs Office, 193 S.W.3d 898, 899B900 (Tex. 2006) (holding untimely
filed affidavit was nonetheless valid vunless contest to affidavit is sustained by trial court); Tex.
R. App. P. 20.1(c)(1) (time for filing affidavit in appeal).

       If no contest to the affidavit is filed, the trial-court clerk must promptly notify this Court.
If a contest is filed, then the trial-court must promptly prepare, certify, and file in this Court a
clerk's record containing the final judgment, notice of appeal, affidavit of indigence, contest(s) to
the affidavit of indigence, the trial court's signed order extending the time for conducting a
hearing on the contest (if any), the trial court's signed order sustaining the contests) to the
affidavit of indigence, and any other documents directly related to the affidavit of indigence. See
Tex. R. App. P. 34.5(c)(1). If any party requests that hearing related to the contest be transcribed,
then the court reporter must promptly prepare, certify, and file in this Court a reporter's record
containing all relevant documents relating to the contest. The trial-court clerk and/or reporter
must file the required notice, record, or status report no later than January 19,2015.



Clerk's signature: /s/ Christopher A. Prine
                        Clerk of the Court



Date: December 29, 2014
                         ®O'CV
                                                                                             Fli£DlN

                                                                                        H0US7°N. TEXAS


                                                                                              ER A Pfl^E
                                        NO 2011-54895




  IN THE INTEREST OF
                                                  §     IN THE 1ST COURT OF APPEAL
                                                  §
                                                  §          JUDICIAL DISTRICT
                                                  §
                                                  §         COUNTY, TEXAS
STATE OF TEXAS


COUNTY OF HARRIS

                             AFFIDAVIT OF INABILITY TO PAY COSTS



BEFORE ME, the undersigned authority, on this day personally appeared

                                                      who being by me duly sworn, on oath state:

         My income, resources, and expenses are set out in the schedulebelow:

Monthly Income:                         Source orDescription

     a) Public Benefit Retirement 1,994.
     b) Net Employment
     c) Other Income                    SSI 800
     d) Spouse Income None
        (if available)

Numberof Dependents: 2 special need son,one grandson.
Properly:
 a) Cars or Trucks (Year/Make):
 b) A 2000 Ford van




Affidavit of Inabilityto Pay Costs
      b) Checking and/or Savings Account:                                                     Monthly
      Bank:                               Amount! 50.00

        c) Cash: $ 20.00

  Other Property: (exclude homestead) None



  Expenses:

           Rent/Mortgage 0                             Food: 220.
           Car Payment: 0                              Child Care: 0
           Transportation: 50.00                       Medical/dental    175.00
           Insurance:           60.00                  Utilities:        975.00
           Clothing/Laundry: 150.00                    Other: life insurance 444.00

           Other insurance         500.

  Debts and child support obligations (exclude house and automobile):

           Creditor:                            Monthly Payment:
                                                                    Total: $ 2.594.00
           Presently I have no creditors
           1.
          2.
          3.
          4.
          5.


          I am unable to pay the court costs in this cause. I verify that the statements made in
  this affidavit are true and correct^Wjien the school close 1lost my joband my son was stricken
  with heart i^obletpa'antKstroke.'
     Affiant X^=^L^g

SUBSCRIBED AND SWORN TO BEFORE me, on this day of\JjWQ\4

      fi$vq&        MARIA TERESA REYES
      J irSs* 1 N°'a                                        iuiaiijumuum
5505 JENSEN DRIVE
P.O. BOX 21535
HOUSTON . TEXAS 77026                                                                                            U.SPOSTAGE
                                                                                                                 HOUSTON.TX
                                                                                                                    77026
                                                                                                                 0EC 03.'It
                                                                             UNITSOSI/iTkS                         AMOUNT
                                    7D1B 3D5D DDDD bM73 6777                 rcs'AL ssnvKs
                                                                                  1000
                                                                                               770G2
                                                                                                                   $6.49
                                                                                                                   0008M3I-I
   RETURN RECEIPT
     REQUESTED
                                     FIRST COURT OF APPEALS
                                     301 FANNIN STREET
                 ;
                                     HOUSTON TEXS 77002-2066
                DEC-4 ^ui4
             CHRISTOPHEH A. PRINF                          •ll»|ilHHiiii|)|iflil|Hi|||itilll|lj|iiH|i)|Hi|iii||hijii